DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 8, 9, 21, 22, 24-26, 28, 30, 35-37 and 39 and subsequent species in the reply filed on 4/21/21 is acknowledged.  The traversal is on the ground(s) that claim 88 should be included in claim 1 because it requires the magnetic hydrogel particles of claim 1.  This is not found persuasive because claim 88 pertains to a use of the particles which is outside the scope of a search for the particles themselves. Also, a proper lack of novelty of the unity of invention was demonstrated in the restriction of 2/25/21.
The requirement is still deemed proper and is therefore made FINAL.
Claims 56, 57, 59-61, 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/21/21.
Applicant’s species election of the monomer described in claim 1 item (i), crosslinker in claim 24 item (IIa), and magnetic material “a nanoparticulate magnetic material” in claim 37 is examined below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “(MW≤2000)” in several places. The parentheses render indefinite the claim because it is not clear if its contents is required or not. Applicant may replace “(MW≤2000)” with “with a molecular weight ≤2000” to obviate this aspect of rejection.

Claim Interpretation
Claim 1 recites “monodisperse” magnetic hydrogel polymer particles. In the specification it is stated “the term ‘monodisperse’ means that for a plurality of particles (e.g. at least 100, more preferably at least 1000) the particles have a coefficient of variation (CV) or % polydispersity of their diameters of less than 20%, for example less than 15%, typically of less than 10% and optionally of less than 8%, e.g. less than 5%.”
Since applicant has so defined the term, any applied art will have to meet the standard of coefficient of variation or % polydispersity of less than 20% to meet “monodisperse”. However, since the number of particles measured in the instant citation is exemplary it is not a requirement of the definition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 9, 21, 24, 25, 30, 35, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over by “Polymer Microgels: Reactors for Semiconductor, Metal, and Magnetic Nanoparticles” by Zhang .
Zhang describes polymer microgels as templates for synthesis of magnetic nanoparticles.
Regarding claim 1, Zhang describes hydrogel particles which are mondisperse. The instant specification states that “monodisperse” means “for a plurality of particles….the particles have a coefficient of variation (CV) or % polydispersity of their diameters of less than 20%” (publication paragraph 82). Zhang describes a polydispersity of the hydrogel particles of 3-5% (p.7910 col 2 paragraph 1). Zhang describes magnetic nanoparticles in the hydrogel (p.7914 col 1). The hydrogels comprise N-isopropyl acrylamide (close to instant elected (a)(i)) and N, N’-methylenebisacrylamide (corresponds to instant elected crosslinker IIa) (p.7910 col 1 paragraph 1). 
Zhang’s N-isopropyl acrylamide hydrogel monomer differs from the instantly claimed (a)(i), which describes other acrylamides. 
Lowe describes preparing microgel particles from N-ethylacrylamide.
Lowe describes using N-ethylacrylamide, which corresponds to the instantly elected (a)(i), to prepare microgel colloidal particles, akin to Zhang (abstract). Lowe directly compares using N-ethylacrylamide to the N-isopropylacrylamide (NIPAM) used in Zhang (Lowe p.1207 col 1-2) and describes crosslinking with the same crosslinker as Zhang, N, N-methylenebisacrylamide (p.1207 col 2 final paragraph). Lowe states that the transition temperature is higher for N-ethylacrylamide particles than for NIPAM particles (p.1212 col 2 Conclusions), which increases the range of application of the particles (p.1207 col 2 paragraph 1). Thus it would be obvious to one of ordinary skill to use N-ethylacrylamide in place of NIPAM in Zhang in order to elevate the transition temperature and increase the range of application of Zhang’s particles. 
Regarding the claimed log Poct/wat, N-ethylacrylamide has a log P of 0.3 according to ChemDraw. The other monomers described by Zhang are acrylic acid (log P 0.38) and 2-hydroxy ethyl acrylate (log P 0.12), so the total hydrophilic vinylic monomer has a log P less than about 0.6 as instantly claimed. 

Regarding claim 8, Zhang in view of Lowe describes ethylacrylamide, acrylic acid and 2-hydroxy ethyl acrylate (Lowe abstract; Zhang p.7910 col 1 paragraph 1). 

Regarding claim 9, Zhang in view of Lowe describes three hydrophilic vinylic monomers. Lowe’s N-ethylacrylamide has a Ra value of 2.5, meeting the claim for acrylamide. Zhang describes acrylic acid, which has an Ra value of 1.5 and is soluble in water in the described range. Zhang also describes 2-hydroxy ethyl acrylate, which has an Ra value of 1.7 and is soluble in water in the described range.

Regarding claim 21, Zhang describes monomers comprising acrylic acid (p.7910 col 1 paragraph 1).

Regarding claims 24, 25 and 30, Zhang describes N,N’-methylenebisacrylamide (p.7910 col 1 paragraph 1), which meets instant (IIa) where R6 is methyl and R7 and R8 are H. 

Regarding claim 35, Zhang depicts the magnetic nanoparticles as residing within the polymer pores (p.7909 Fig.1) and describes the microgels as “carrying” the nanoparticles (p.7912 Fig.5), i.e. within the pores. The nanoparticles are grown within the polymer voids (p.7909 col 1 final paragraph). 

Regarding claim 37, Zhang describes magnetic nanoparticles, which are the elected species (p.7914 col 1). 


Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by “Polymer Microgels: Reactors for Semiconductor, Metal, and Magnetic Nanoparticles” by Zhang et al in view of “The preparation and physico-chemical properties of poly(N-ethylacrylamide) microgels” by Lowe as evidenced by N-ethylacrylamide by Chemdraw, Acrylic Acid by Chemdraw, 2-hydroxy ethyl acrylate by Chemdraw, and N, N methylenebisacrylamide by Chemdraw.

Regarding claim 28, Zhang’s N,N’-methylenebisacrylamide has a value of log P of -0.04 (Chemdraw).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over by “Polymer Microgels: Reactors for Semiconductor, Metal, and Magnetic Nanoparticles” by Zhang et al in view of “The preparation and physico-chemical properties of poly(N-ethylacrylamide) microgels” by Lowe as evidenced by N-ethylacrylamide by Chemdraw, Acrylic Acid by Chemdraw, and 2-hydroxy ethyl acrylate by Chemdraw; in further view of US 20070054119 by Garstecki.
Zhang is described above.
Regarding claim 36, Zhang is silent as to the specific porosity of his microgels, though he describes voids and controlling void size (p.7909 col 1 final paragraph, p.7910 col 2 paragraph 1).
Garstecki describes systems and methods of forming particles.
Garstecki describes a porosity of at least about 0.4 (out of 1, claim 7) for polymeric particles which contain magnetic material (claim 1). The polymer can be acrylamide (paragraph 53). Garstecki states the porosity means that the particle has high exposed surface area relative to its volume, wherein surface-to-volume is preferably high (paragraph 64). Thus it would be obvious to one of ordinary skill to control the porosity as described by Zhang in order to achieve high surface-to-volume ratio in the polymeric particle. 

Allowable Subject Matter
Claims 22, 26, 39 are objected to as being dependent upon a rejected base claim, but would be allowable- for the elected species only-  if rewritten in independent form to include all of the limitations of the base claim, to include any intervening claims and to require the elected species.
There are several pieces of related art which are not applied in rejection because of the instant term “monodisperse” in claim 1, which is defined in the specification (see Claim Interpretation above):
WO 2010149150 by Mueller-Schulte describes magnetic hydrogel polymer particles (paragraph 8) and exemplifies the hydrophilic vinylic monomer acrylamide with the crosslinker N,N’-methylenebisacrylamide (paragraph 110). However, Mueller-Schulte does not describe coefficient of variation (CV) or % polydispersity. 
“Clusters of Superparamagnetic Iron Oxide Nanoparticles Encapsulated in a Hydrogel: A Particle Architecture Generating a Synergistic Enhancement of the T2 Relaxation” by Paquet et al also describes magnetic nanoparticles encapsulated in a hydrogel. The hydrogel beads are similar to the instant election of species, including an acrylamide and acrylic acid and amide crosslinker (p.3106 Fig.3). Paquet depicts the diameter distribution of her clusters (Fig.4) but the distribution is too wide to meet the instant definition of “monodisperse” (see p.3105 Fig.2; p.3106 col 1 final paragraph). 
The fact that Paquet describes the hydrogel polydispersity and it is larger than that claimed indicates that specific control of the distribution may be necessary to arrive at the instantly claimed distribution; i.e. that the claimed monodispersity is not inherently present when it is not mentioned. 
Regarding claim 22, the closest prior art “Polymer Microgels: Reactors for Semiconductor, Metal, and Magnetic Nanoparticles” by Zhang et al or “The preparation and physico-chemical properties of poly(N-ethylacrylamide) microgels” by Lowe, used above in rejection, do not mention the monomers claimed. Lowe describes N-ethylacrylamide, and Zhang describes N-isopropylacrylamide among others. 

Regarding claim 26, Zhang describes N,N’-methylenebisacrylamide (p.7910 col 1 paragraph 1) but not alternative crosslinkers. 

Regarding claim 39, Zhang is the closest art of record and it does not describe a polymer coating or motivation to add a coating. US 20050043696 by Schmidt describes coating water-swellable particulates, but not with epoxy or silica, rather with an elastomeric polymer (abstract). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766